Citation Nr: 0432407	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  95-40 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for a right eye 
disorder.

4. Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980, and from June 1981 to June 1984.

This case came to the Board of Veterans' Appeals (Board), in 
pertinent part, from RO decisions which denied service 
connection for headaches, a cervical spine disorder, a right 
eye disorder, and a left leg disorder. A March 2000 Board 
decision denied these claims. The veteran then appealed to 
the U.S. Court of Appeals for Veterans Claims (Court). An 
April 2001 motion by the VA Secretary requested that the 
Board decision be vacated and remanded, and a July 2001 Court 
order granted the motion. A May 2002 Board decision again 
denied the claims. The veteran again appealed to the Court. 
An October 2002 joint motion by the parties (the veteran and 
the VA Secretary) requested that the last Board decision be 
vacated and remanded as to these issues, and an October 2002 
Court order granted the joint motion. 

The above Board decisions also denied service connection for 
post-traumatic stress disorder (PTSD), and denied an 
application to reopen a claim for service connection for any 
other psychiatric disorder.  An appeal of those issues was 
dismissed pursuant to the last joint motion and Court order.  
An August 2003 RO decision denied an application to reopen a 
claim for service connection for a psychiatric disorder, but 
such issue has not been appealed and is not before the Board 
at this time.  

The Board again remanded this case to the RO in January 2004.  
It is now again before the Board for appellate consideration.  

The issues of service connection for a headache disorder, a 
right eye disorder, and a left knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran has a cervical spine disability due to injury 
sustained during service.  


CONCLUSION OF LAW

The veteran's cervical spine disorder was incurred during 
service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal regarding the issue of service connection for a 
cervical spine disorder, further assistance is unnecessary to 
aid the appellant in substantiating his claim.  

Factual Basis

The veteran's service medical records from his 1977-1980 
service in the Marines show no complaints, findings, or 
diagnosis of any cervical spine or neck disability.  The 
September 1980 separation examination from his first period 
of service noted no pertinent abnormality.  

VA outpatient treatment records in 1980 and 1981, between his 
periods of military service, show no findings or complaints 
relative to a cervical spine disorder.  

Service medical records for the veteran's second period of 
active service indicate that in December 1983, he sustained a 
superficial laceration of the left eyebrow and an abrasion of 
the left leg in a motor vehicle accident.  He was treated in 
the emergency room.  It was noted that he had been a 
passenger in a car and there had been no loss of 
consciousness. It was noted there was no abrasion of the left 
eye and no reference was made to any right eye complaints.  
In May 1984, the veteran indicated that he did not desire a 
service separation examination, and it was determined that an 
examination was not required.


Records from Doctor's Care Northeast show the veteran was 
seen in 1990 and 1991, primarily for hypertension.  No 
complaints or findings relative to a cervical spine, 
condition were noted.  Outpatient treatment records in 1993 
show the veteran was receiving regular blood pressure checks.  
No findings relative to a cervical spine disorder were noted.

In January 1995 the veteran filed a claim for service 
connection for headaches due to a motor vehicle accident in 
December 1983 while stationed in Germany.  He said that his 
eye and head were impacted in that accident.

Records were received from Doctor's Care Northeast in 
February 1995.  The records show no findings relative to a 
cervical spine disorder.  

In April 1995 the veteran was seen at a VA clinic and again 
reported headaches.  It was noted that he had had a normal CT 
scan in November 1994. The diagnosis was headaches, migraine 
verses degenerative joint disease of the cervical spine. When 
he was seen at a VA outpatient clinic again in April 1995; it 
was noted he was followed at a neurological clinic for 
headaches following a head and right eye injury in 1979, and 
1983 motor vehicle accidents.  The doctor noted that no 
medical records were available.  On examination the veteran 
had neck pain on turning his head to the right. Strength was 
5/5 in all extremities.  The diagnosis was headaches 
(migraine verses degenerative joint disease of the cervical 
spine).

The veteran testified at a hearing at the RO in December 
1995. He related that in a September 1979 truck accident a 
jeep and a truck collided and he sustained an injury to his 
head and right eye.  He related that he was riding in the 
back seat of a compact car that ran into a tractor-trailer, 
and his knee struck the back of car seat in front of him. He 
said the car was destroyed. He related that after the 
accident he came to about 20 feet from the car.  

The veteran was seen at a VA outpatient clinic in April 1996, 
and it was noted that an April 1995 X-ray of the cervical 
spine was negative.  In September 1996, it was noted that the 
veteran gave a history of an eye and head injury in a 1979 
motor vehicle accident.  Subsequent outpatient record showed 
a diagnosis of degenerative joint disease of the cervical 
spine (although it was noted that 1995 cervical spine X-rays 
were negative).

The veteran testified at a hearing before a former Veterans 
Law Judge in May 1999. He largely restated his earlier 
assertions from the RO hearing.  At the Board hearing the 
veteran submitted a May 1999 statement from his sister, a 
registered nurse, to the effect that she had consulted with 
him for various medical problems and conditions, which he 
claimed were related to his military service.  She said her 
brother's health was not the same as it was before service 
when he was a healthy and productive individual with a strong 
work ethic.  

A VA X-ray examination in March 2004, was interpreted as 
showing degenerative changes of the cervical spine.  After a 
March 2004 VA orthopedic examination the impression was very 
minimal degenerative joint disease of the cervical spine.  
The examiner noted that the veteran reported that his neck 
problems did not start until shortly after his service 
discharge and it was noted that the service medical records 
contained no findings of any neck disability.  The doctor 
said that it was at least as likely as not that the veteran's 
current neck disability was related to his in-service neck 
injury since the veteran reported that he had neck pain after 
in-service motor vehicle collisions.  

In October 2004, the veteran's representative was advised 
that the Veterans Law Judge who conducted the May 1999, 
hearing was no longer an employee of the Board.  The 
veteran's representative indicated that he did not want 
another Board hearing.

Legal Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  . 38 U.S.C.A. § 1131 
(West 2002).  Degenerative arthritis may e presumed to have 
been incurred during service if manifested to a compensable 
degree within one year following service discharge. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may be 
granted for disability diagnosed after service when all the 
evidence indicates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2004).  Congenital and developmental 
defects are not diseases within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c)(2004).  

While the veteran's service medical records make no reference 
to any neck injury while on active duty, they do reference a 
head injury in the early 1980s, during his second period of 
active service.  On the recent VA examination, the examiner 
opined that it was at least as likely as not that the 
veteran's currently diagnosed degenerative joint disease in 
the cervical spine was related to an in-service head injury.  
Since this constitutes competent medical evidence 
establishing a connection between the veteran's current 
cervical spine disability and service, and there is no 
opinion to the contrary, service connection for a cervical 
spine disability is warranted.  


ORDER

Service connection for a cervical spine disability, namely 
degenerative joint disease, is granted.  


REMAND

VA is required to specifically inform the claimant of the 
evidence needed to substantiate the claim, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The RO has 
not provided this notice with regard to the claims for 
service connection for a right eye disability, a left leg 
disability, and a headache disorder.  

When the Board last remanded the issue of service connection 
for a left leg disability in January 2004, the RO was 
instructed to afford the veteran an examination of his left 
leg after which  the examiner was to provide a medical 
opinion as to approximate date of onset of this disability.  
The veteran was afforded a VA orthopedic examination in March 
2004, when the impressions included, left knee pain 
consistent with consistent with meniscus tear, versus mild 
degenerative joint disease.  The examiner also noted that the 
veteran related that he had a MRI study of his left knee, a 
report of which was not of record, that would be helpful to 
the evaluation.  The examiner made no comment regarding the 
etiology of the veteran's left knee disorder.  

VA has an obligation to tell the veteran to submit a copy of 
the MRI study of the left knee, or obtain a copy on its own.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).

In regard to thee veteran's claim for service connection for 
a headache disability, the veteran was afforded a VA 
neurological examination in April 2004, in order to determine 
the etiology of this claimed disability.  The diagnosis was a 
history of headaches consistent with migraines with aura.  
The physician essentially commented that there was no clear 
and unequivocal information in the claims folder attesting to 
the service origin of these headaches.  In arriving at this 
opinion the examiner stressed that there was no entry in the 
veteran's service medical records that mention headaches.  

As the veteran has pointed out, the service medical record 
does in fact contain references to headache complaints.  In 
view of this, the Board believes that the veteran should be 
afforded another VA examination to determine the etiology of 
his headache complaints.  

This appeal is remanded for the following:

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (VCAA 
notice) with regard to the claims for 
service connection for a right eye 
disorder, a left leg disorder and 
headaches.  

2.  The AMC or RO should contact the 
veteran and request the name and address of 
the health care provider who conducted the 
MRI study of his left knee referenced by 
the examining physician during the March 
2004, VA orthopedic examination.  The AMC 
or RO should then take the necessary steps 
to obtain this record.  

3.  Then the AMC or RO should send the 
veteran's claims folder to the VA physician 
who conducted the March 2004 VA examination 
of the veteran's left leg.  The physician 
should review the claims folder and express 
an opinion with rationale as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran's 
left knee disability had its onset during 
service or is otherwise related to a 
disease or injury in service.  If the 
physician who conducted the March 2004 VA 
examination is not available, another 
physician may provide the review and 
opinions.  

4.  The veteran should also be afforded a 
VA neurological examination to determine 
the etiology of his claimed headache 
disability.  The claims folder must be made 
available to the examiner for review.  The 
examiner should express an opinion with 
rationale as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current headache 
disability had its onset during service or 
is otherwise related to a disease or injury 
in service.  

5.  Then, the claims on appeal should be 
re-adjudicated.  If the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
case should then be returned to this Board 
if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



